Citation Nr: 0928794	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-42 738	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right lower 
extremity cold injury residuals with arthritic changes, 
currently evaluated as 30 percent disabling. 
 
2.  Entitlement to an increased rating for left lower 
extremity cold injury residuals with arthritic changes, 
status post great toe cheilectomy, currently evaluated as 30 
percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 
1964.  He died July 2005.

This appeal came before the Department of Veteran Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2004 
rating determination of the VA Regional Office in Cleveland, 
Ohio.

On October 19, 2007, the Board issued a decision denying 
disability ratings in excess of 30 percent each for residuals 
of right lower extremity cold injury with arthritic changes, 
and residuals of left lower extremity cold injury with 
arthritic changes, status post great toe cheilectomy.  Due to 
the death of the Veteran, the October 19, 2007 decision has 
been vacated in a separate decision.


FINDING OF FACT

On July 21, 2009 the Board was notified by the VA Regional 
Office in Cleveland, Ohio that the veteran had died in July 
2005, before the issuance of the October 2007 Board decision.


CONCLUSION OF LAW

Due to the death of the appellant in July 2005, the Board had 
no jurisdiction to adjudicate the merits of the claims in 
October 2007. 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has thus become moot by virtue of 
the death of the appellant and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

[The Board is issuing a separate decision vacating the 
Veteran's appeal.]


ORDER

The appeal is dismissed.



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


